Title: To George Washington from John Mitchell, 16 October 1778
From: Mitchell, John
To: Washington, George


          
            Sir
            Philada 16 October 1778
          
          I had the pleasure of your Excellencys favor of the 4th Instant from Fish-kill—I have been to see the Chariot mentioned in your Letter, and several others wch are to be sold, but none of them apears to me fitt for your Service or such as wou’d please Mrs Washington they are all Carriages wch have been long used & refitted up to serve the purchasers that now owns them—I have some expectation of geting one wch I believe wou’d answer—shall be able to inform you in a few days.
          I have purchased t[w]o very neat well made Traveling Trunks for your Excellency, & have sent in one of them a Sett of Canteens wch Col. Cox bought at Egg harbour for you, they go with several other Articles as ⅌ Inclosed memorandum, by Mr Parker W[agon] Master  
            
            
            
            who has orders to call at the Quarter Master Generals Store in Camp, to know where you will think proper to order them.
          There was not a cut & thrust sword in the Cargo of the Prize Ship sent in to Egg harbour—I have sent you a chain & Swivel with a Hook for your sword, it is the best I have been able to procure but hope to meet with one soon more Elegant & fit for Your use—hope the case & Tea Equ[i]page meets your aprobation it was the best I cou’d procure—have now sent your Excellency two Dozen of Ivory handled knives & forks & two carving knives & forks, as those I sent before were not such as wou’d do for your Table when better cou’d be got, at that time none better cou’d be procured.
          I beg leave to present Mrs Mitchells best Complimts to your Excellency, & her particular request, that Mrs Washington will do us the Honor to make my House her home when she comes to this City, it will be perfectly convenient to us & give the greatest pleasure, therefore hope for that Happiness.
          I have not had it in my power to procure such Table Cloths as were fit for your use, but hope soon to get them.
          Nothing will give me greater pleasure then to have it in my power to render your Excellency every service I can do—have sent the three last News papers by the bearer. I have the honor to be with great respect Your Excellencys Most Obedient & most hume Servt
          
            Jno. Mitchell D:Q.M: Gl
          
        